 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 88 Barstow Community Hospital
ŠOperated by Co
m-munity Health Systems, Inc. 
and
 United Nurses 
Association of California, Union of Health Care 
Professionals, NUHHCE, AFSCME, AFL
ŒCIO.  
Case 31
ŒCAŒ26057 November 8, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE
 AND 
HAYES
 On August 18, 2008, the two sitting members of the 
Board issued a D
ecision and Order in this proceeding, 
which is reported at 352 NLRB 1052
 (2008)
.1  Therea
f-ter, the General Counsel filed an application for e
n-forcement in the United 
States Court of Appeals for the 
Ninth Circuit.  On June 17, 2010, the United States S
u-preme Court i
ssued its decision in 
New Process Steel, 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Se
ction 
3(b) of the Act, in order to exercise the delegated author
i-ty of the Board, a delegee group of at least three me
m-bers must be maintained.  Thereafter, the court of appeals 

remanded this case for further proceedings consistent 
with the S
upreme Court™s decision. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
2 The Board has considered the judge™s decision and 
supplemental, and the r
ecord in light of the exceptions 
and briefs and has decided to affirm the judge™s rulings, 
findings, and concl
usions and to adop
t the recommended 
Order
3 to the extent and for the reasons stated in the d
e-cision reported at 352 NLRB 1052 (2008), which is i
n-corporated here by reference, except as modified b
elow.
3 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Lie
bman, 
Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in anticipation
 of the expiration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.  
Therea
fter, pursuant to this delegation, the two sitting members issued 
decisions and orders in unfair labor practice and representation cases.
 2 Consistent with the Board
™s general practice in cases remanded 
from the Courts of Appeals, and for reasons of administrative economy, 
the panel includes the remaining member who participated in the orig
i-nal decision.  Furthermore, 
under the Board™s standard procedures 
applicable t
o all cases assigned to a panel, the Board me
mbers not 
assigned to the panel had the opportunity to participate in the adjudic
a-tion of this case at any time up to the issuance of this d
ecision.
 3 In accordance with our decision in 
Kentucky River Medical Ce
nter
, 356 NLRB 
6 (2010), we modify the judge™s remedy by requiring that 
backpay and other monetary awards shall be paid with interest co
m-pounded on a daily basis.  Also, we shall modify the judge™s reco
m-mended Order to provide for the posting of the notice
 in accord with 
J. 
Picini Flooring
, 356 NLRB 
11
 (2010).  
For the re
asons stated in his 
dissenting opinion in 
J. Picini Flooring
, Member Hayes would not 
require electronic distribution of the notice.
 AMENDED 
REMEDY
 The Respondent, having discriminatorily suspended 
and dis
charged Lois Sanders, must offer her reinstat
e-ment and make her whole for any loss of earnings and 
other benefits, computed on a quarterly basis from the 

date of her suspension to the date of proper offer of rei
n-stat
ement, less any net interim earnings, as
 prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus daily 

compound interest as prescribed in 
Kentucky River Med
i-cal Center
, 356 NLRB 
6 (2010).
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as
 modified in 352 NLRB 1052 and as further modified 

below, and orders that the Respondent, Barstow Co
m-munity Hospital
ŠOperated by Community Health Sy
s-
tems, Inc., Barstow, California, its officers, agents, su
c-cessors, and a
ssigns, shall take the action set f
orth in the 
recommended Order as modified.
 1. Substitute the following for paragraph 2(e).
 ﬁ(e) Within 14 days after service by the Region, post at 
its Barstow, California facility, copies of the a
ttached 
notice marked ﬁAppendix.ﬂ
18 Copies of the notice, o
n forms provided by the Regional Director for R
egion 31, 
after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 
including all places where notices to 
employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electron
ically, such 
as by email, posting on an intranet or an internet site, 

and/or other electronic means, if the Respondent custo
m-arily com
municates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In the event that, during the 

pendency of these procee
dings, the Responde
nt has gone 
out of business or closed the facility i
nvolved in these 
proceedings, the R
espondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since A
ugust 31, 2002.ﬂ
 356 NLRB No. 15
                                                            